Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 and 11-15 is/are rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hiel et al (US 2004/0131834) for the same reasons as expressed in paragraph 4 of the Office action dated May 11, 2022 (with the following added to further support the rejection).
As previously noted the downstream bushings are slightly smaller than the upstream bushings in the arrangement taught by Hiel, see paragraph [0127] for example. The claim expressed that the downstream dies were either larger or “remained” in cross sectional area. The claims are read in light of the specification and are given the broadest reasonable interpretation, see MPEP  2111. The scope of the term “remains” must be read in light of the specification for its exact scope. As previously noted “remains” read in light of the specification (equal to) is interpreted to mean slightly larger or slightly smaller within plus or minus 10%, see the specification and in particular the paragraph bridging pages 7 and 8: 
In an embodiment of the present invention, a total area of the squeezing die holes for each subsequent row of squeezing dies substantially is equal to that of the squeezing die holes of the preceding row with a possible variation within +/- 10%. Consequently, a total area of holes for each subsequent row of squeezing dies may be equal or slightly higher or lower (within said range of -10% to +10%) of that of the preceding row of squeezing dies. All the above embodiments are covered by the term <<is equal to>> in the description. As shown in Fig. 1, a diameter of each squeezing die of the second row 120 is equal to two diameters of the squeezing dies of the first row of squeezing dies 100. A diameter of the squeezing die 121 is equal to a total diameter of the squeezing dies 101 and 102. A diameter of the squeezing die 122 is equal to a total diameter of the squeezing dies 103 and 104. A diameter of squeezing die 123 is equal to a total diameter of the squeezing dies 105 and 106. The decreased diameter of the squeezing die in relation to the total diameter of the squeezing dies of the preceding row allows a further squeezing the combined threads or roving thread bundles. The diameter slightly increased within the predetermined limits allows combined threads/thread bundles with a large volume of an adhesive.”(emphasis added)

Thus “substantially equal” appears to be defined in the specification for the cross sectional areas of the rows of dies to be slightly larger or slightly smaller than equal within the range of +/- 10%. As the claims are read in light of the specification and “substantially equal” ( as in the cross sectional area “remains”) was defined as within a range of +/- 10% of the cross sectional area, when Hiel stated that the cross sectional area was “slightly smaller” it is deemed to be “substantially equal” within the meaning understood to be what applicant intended the cross sectional area to be as described in the specification. Applicant is advised that the claims are read in light of the specification and given their broadest reasonable interpretation and here having the cross sectional area remaining the same (equal) was understood to be +/- 10% as described in the specification. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Hiel et al (US 2004/0131834) for the same reasons as expressed in paragraph 6 of the Office action dated May 11, 2022.
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive.
The applicant is advised  the claims are always read in light of the specification. The claims as presented state that the cross sectional area of the downstream dies are larger or remain the same as the preceding dies. That is the total cross sectional area is larger downstream or equal to the cross sectional area of the preceding sum of cross sectional areas of the dies upstream. As disclosed in the specification remaining the same (equal) in cross sectional area was meant to be slightly larger or slightly smaller in cross sectional area within +/- 10%. This is clearly expressed in the disclosure. Reading equal to as being +/- 10% is the broadest reasonable interpretation given the language of the disclosure as to what was meant by equal in cross sectional area. As Hiel taught that the cross sectional area was “slightly smaller” it appears to satisfy the +/-10% range defined for the substantially equal cross sectional area defined in the specification (as to what was meant by substantially equal or equal).
With respect to the formation of a “non-metallic armature”, while such language is present in the apparatus claim, the material worked upon in the claim is of little or no patentable import and the system of Hiel was certainly capable of formation of a non-metallic armature. It should be noted that the method of manufacturing a composite armature or for forming a rod for use in making a composite armature. Note that there is no requirement in the method that the armature or rod was non-metallic. As such applicant’s argument is not commensurate in scope with the claimed invention. 
As to the heating of the dies, the claims do not require different dies heated to different temperatures in the process or system and thus applicant’s argument is not commensurate in scope with the claims. 
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746